DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Applicant’s remarks in the reply filed 3/21/2022 have been acknowledged and entered.  Claims 1-14 are pending.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. Applicant has argued that Boyle does not disclose that actuation of the cleaning member does not induce a negative pressure within the medical tube or strengthen a suction drawn within a body cavity of a patient in which the medical tube has been installed.  Applicant has argued that manipulating the proximal end of the cleaning member through the sheath would tend to expand the sheath and draw a negative pressure.  However, this argument is not found persuasive because Boyle expressly discloses that the collapsible sheath is adapted to retain and maintain the vacuum of the body space drainage system [0077].  Boyle further discloses that the collapsible sheath is adapted to maintain a fluid tight seal with the body tube lumen such that the cleaning member can be advanced and retracted within the body tube lumen without interrupting the vacuum of a closed system [0079].  Thus, Boyle does not appear to teach that, by pinching the sheath, negative pressure is induced or suction strengthened within the body cavity of the patient, as argued by applicant. Actuating the cleaning member, even by pinching the sheath, does not appear to affect the body cavity of the patient as claimed, given Boyle’s teaching that the sheath is adapted to prevent vacuum interruption during movement of the cleaning member. Therefore, the rejections of the claims under 35 USC 103 are maintained as discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 6, and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyle (US 2006/0264988).
Regarding Claim 1:  Boyle teaches a method of clearing obstructions from a medical tube (see abstract), comprising actuating a clearance member (e.g., Fig. 2, element 26, or Fig. 6A, element 31) disposed within said medical tube to dislodge debris [0075-0076], wherein actuation of said clearance member does not induce a negative pressure within said medical tube or strengthen a suction drawn within a body cavity of a patient in which said medical tube has been installed. Boyle does not expressly disclose that the cited clearance member draws debris proximally toward an exit of the medical tube.  However, Boyle teaches that the clearance member is advanced, retracted, and manipulated within the medical tube [0076].  It would have been obvious to one of ordinary skill in the art to manipulate the clearance member such that it draws debris proximally toward an exit of the medical tube in order to remove the debris from the medical tube. 
Regarding Claim 2:  Boyle teaches the elements of Claim 1, as discussed above.  Boyle further teaches that the clearance member presents a substantially unobstructed pathway for the flow of material from a distal end of the medical tube to a proximal end of the medical tube regardless whether the clearance member is being actuated or is at rest within said tube (Fig. 2).
Regarding Claim 3:  Boyle teaches the elements of Claim 1, as discussed above.  Boyle further teaches a guide member (element 24a) is formed with said clearance member to thereby actuate said clearance member.
Regarding Claim 5:  Boyle teaches the elements of Claim 1, as discussed above, and further teaches actuating a guide member (element 24a) attached to the clearance member (e.g., element 31) to thereby actuate the clearance member, the guide member being actuated from outside said medical tube ([0076-0079] and Fig. 2).
Regarding Claim 6: Boyle teaches the elements of Claim 3, as discussed above, and further teaches actuating a guide member (element 24a) attached to the clearance member (e.g., element 31) to thereby actuate the clearance member, the guide member being actuated from outside said medical tube ([0076-0079] and Fig. 2), and wherein the guide member and clearance member do not emerge from a distal end of the medical tube during the actuating step (see Fig. 2).
Regarding Claims 9 and 10:  Boyle teaches the elements of Claim 1, as discussed above.  Boyle further teaches that the medical tube partially defines a passageway comprising a sterile field for the passage of debris from the medical tube out a proximal end of the passageway, wherein actuating the clearance member does not compromise the sterile field (see Fig. 2 and [0076-0077]).
Regarding Claim 11: Boyle teaches the elements of Claim 1, as discussed above. As noted above, although Boyle does not expressly disclose withdrawing the clearance member to engage and draw debris proximally away from a distal end of the medical tube, it would have been obvious to do so in order to remove the debris.  In the cited embodiment (e.g., Figs 2, 6), Boyle does not expressly disclose returning the clearance member to a resting position adjacent a distal end of the medical tube.  However, Boyle teaches other embodiments wherein a clearance member is initially withdrawn from a resting position adjacent a distal end of a medical tube to engage and draw debris proximally and then returned to the resting position (see Figs 16-20, [0122-0124]).  It would have been obvious to modify the cited embodiment of Boyle (e.g., Fig. 2, Fig. 6) by returning the clearance member to a resting position adjacent the distal end in order to prepare for subsequent cleanings, as suggested by the other embodiments of Boyle. 
Regarding Claim 12:  Boyle teaches the elements of Claim 11, as described above.  Boyle does not expressly disclose that the method further comprises repeating the actuating step.  However, it would have been obvious to one of ordinary skill in the art to repeat the step in order to repeat the cleaning to ensure complete removal of debris from the tube for greater cleaning efficiency.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyle (2006/0264988), and further in view of Liddicoat et al. (US 2004/0092956).
Regarding Claim 4:  Boyle teaches the elements of Claim 3, as discussed above, and further teaches said guide member comprises a guide wire [0084] and that the clearance member is formed from the guide wire and located at a terminal end thereof.  Boyle does not expressly disclose that the clearance member comprises a wire loop.  However, Liddicoat teaches a similar method of clearing obstructions within a medical tube (see abstract), with a clearance member comprising a wire loop (Fig. 12, element 25) attached to a terminal portion of a guide member [0038].  It would have been obvious to one of ordinary skill in the art to modify the method of Boyle by substituting the clearance member of Boyle with that of Liddicoat given that Liddicoat teaches that the looped clearance member efficiently withdraws the debris from the medical tube.

Claims 7, 8, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyle (2006/0264988), and further in view of Wakeford et al. (US 2009/0062772).
Regarding Claims 7 and 8:  Boyle teaches the elements of Claim 3, as described above.  Boyle does not expressly disclose a shuttle, as claimed.  However, Wakeford teaches a method of guiding a tube within a body, wherein the tube is guided externally by a magnetic shuttle (see abstract and Fig. 5).  One of ordinary skill in the art at the time of the invention would have been motivated to modify the method of Boyle by magnetically coupling a shuttle to the guide member to correspondingly actuate the guide member and translate the clearance member, just as the external magnet guides the catheter in the process of Wakeford, with a reasonable expectation of successfully translating the guide member.
Regarding Claims 13 and 14:  Boyle teaches the elements of Claim 1, as discussed above.  Boyle further teaches coupling a guide tube (Fig. 2, element 23) in fluid communication with the medical tube thereby at least partially defining a common passageway through the respective tubes [0077].  Boyle does not expressly disclose translating a shuttle outside the guide tube to actuate the clearance member.  However, Wakeford teaches a method of guiding a tube within a body, wherein the tube is guided externally by a magnetic shuttle (see abstract and Fig. 5).  One of ordinary skill in the art at the time of the invention would have been motivated to modify the method of Boyle by coupling a shuttle to the guide member to correspondingly actuate the guide member and translate the clearance member, just as the external magnet guides the catheter in the process of Wakeford, with a reasonable expectation of successfully translating the guide member.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714